ACCEPTED
                                                                                 01-15-00320-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           4/28/2015 11:59:08 AM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                          NO. 01-15-00320-CV
__________________________________________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
              IN THE COURT OF APPEALS FOR             THE HOUSTON, TEXAS
                    FIRST JUDICIAL DISTRICT             4/28/2015 11:59:08 AM
                        HOUSTON, TEXAS                  CHRISTOPHER A. PRINE
                                                                 Clerk
__________________________________________________________________

            REVENEW INTERNATIONAL, LLC, Appellant,

                                   vs.

           PSC INDUSTRIAL OUTSOURCING, LP, Appellee.


             On Appeal from the 281st Judicial District Court
                         Harris County, Texas
                   Trial Court Case No. 2013-59946


                APPELLEE’S OPPOSED MOTION
            TO EXTEND TIME TO FILE MERITS BRIEF

                                 Todd W. Mensing
                                 Adam Milasincic
                                 Edward Goolsby
                                 AHMAD, ZAVITSANOS, ANAIPAKOS,
                                 ALAVI & MENSING P.C.
                                 1221 McKinney, Suite 3460
                                 Houston, Texas 77010
                                 Phone: (713) 655-1101
                                 Fax: (713) 655-0062
                                 tmensing@azalaw.com
                                 amilasincic@azalaw.com
                                 egoolsby@azalaw.com

                                 COUNSEL FOR APPELLEE
      1.     On April 15, 2015, Appellee PSC Industrial Outsourcing, LP (“PSC”)

moved for dismissal of this interlocutory appeal on the basis that the Court lacks

jurisdiction under section 51.014(a)(6) of the Texas Civil Practice and Remedies

Code. Appellant Revenew International, LLC (“Revenew”) has responded to that

motion, which remains pending.

      2.     The current deadlines to file briefs on the merits for this appeal are as

follows: (a) Appellant Revenew’s brief is due Wednesday, May 13, 2015; and

(b) Appellee PSC’s brief is due Tuesday, June 2, 2015.

      3.     If the Court agrees that it lacks jurisdiction over this appeal, briefing on

the merits becomes unnecessary. In the interests of judicial economy and to avoid

the unfair prejudice of having to prepare merits briefing for an appeal over which

there is no jurisdiction, PSC therefore requests that the Court either (a) postpone the

current deadlines for briefing on the merits and reset those deadlines, if at all, at such

time after the Court has ruled on the jurisdictional issue or (b) extend the current

deadlines for briefing on the merits for 60 days, such that appellant’s brief would

become due on Monday, July 13, 2015, and appellee’s brief would become due on

Monday, August 3, 2015. See Tex. R. App. P. 10.5(b)(1).

      4.     No previous extensions have been granted in this appeal.




                                              
 
    Respectfully submitted,

    AHMAD, ZAVITSANOS, ANAIPAKOS,
    ALAVI & MENSING P.C.

    By: /s/ Todd W. Mensing
    Todd W. Mensing
    Texas Bar No. 24013156
    tmensing@azalaw.com
    Adam Milasincic
    Texas Bar No. 24079001
    amilasincic@azalaw.com
    Edward Goolsby
    Texas Bar No. 24092436
    egoolsby@azalaw.com
    1221 McKinney, Suite 3460
    Houston, Texas 77010
    (713) 655-1101 – Phone
    (713) 655-0062 – Fax

    ATTORNEYS FOR APPELLEE,
    PSC INDUSTRIAL OUTSOURCING, LP




      2
 
                       CERTIFICATE OF CONFERENCE
      I certify that on April 24, 2015, I conferred by email with appellant’s attorney,
Lauren Harrison, regarding the relief sought in this motion, and Ms. Harrison stated
that Revenew is opposed.

                                              /s/ Adam Milasincic
                                              Adam Milasincic



                       CERTIFICATE OF COMPLIANCE
      I certify that this Motion complies with the typeface and word-count
requirements set forth in the Rules of Appellate Procedure. This Motion has been
prepared, using Microsoft Word, in 14-point Times New Roman font for the text and
12-point Times New Roman font for any footnotes. This Motion contains 220 words,
as determined by the word count feature of the word processing program used to
prepare this document, excluding those portions of the notice exempted by TEX. R.
APP. P. 9.4(i)(1).


                                              /s/ Todd W. Mensing
                                              Todd W. Mensing


                          CERTIFICATE OF SERVICE
      I certify that on April 28, 2015, a true and correct copy of the above and
foregoing document was served upon the following counsel by electronic service
through the state-provided EFSP Efile.txcourts.gov:

      Lauren J. Harrison
      Lara D. Pringle
      JONES WALKER LLP
      1001 Fannin Street, Suite 2450
      Houston, TX 77002

                                              /s/ Todd W. Mensing
                                              Todd W. Mensing


                                          3